Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, it is unclear in claims 3 and 16 how you “select a training parameter corresponding to the identification number according to the identification number”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 are rejected under 35 U.S.C. 102(a) as being anticipated by Krishnamurthy et al (US-2018/0016096).

Referring to claim 11. Krishnamurthy et al (herein “Krishnamurthy”) discloses “Automatic Sorting of Waste”. See Figs. 1-9 and respective portions of the specification. Krishnamurthy further discloses a trash sorting device, comprising: a sorting structure (100), an image acquisition device (camera) and a terminal controller (processor and transceiver), wherein the image acquisition device is configured to acquire a detection image of trash to be sorted; the terminal controller is configured to transmit the detection image, and is further configured to receive a control signal and control the sorting structure according to the control signal (See at least Sects. 0035-0039). 

Referring to claim 12. Krishnamurthy discloses wherein the sorting structure includes a motor (440, 450) and a baffle, the terminal controller is configured to control a rotation direction of the motor according to the control signal, to drive the baffle to rotate in at least two directions (See at least Sects. 0041-0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (CN-105772407) in view of Krishnamurthy (US-2018/0016096).

Referring to claims 1-2, 10. Geng discloses “A Garbage Classification Robot on Image Identification Technology”. See Fig. 1 and respective portions of the specification. Geng further discloses a trash sorting and recycling method comprising: acquiring (by camera (30)) a detection image of trash to be sorted; and processing the detection image with a convolutional neural network algorithm to judge the image of the garbage for classification instructions and using a control signal from the processor (10) to control the manipulator (20) to deliver the trash to the appropriate area (See translated specification). Geng does not explicitly disclose wherein the trash is identified and sorted based on being recyclable and non-recyclable trash, wherein the recyclable trash is delivered to a recycling region and the non-recyclable trash into a non-recycling region or wherein the trash is photographed from different angles. Krishnamurthy et al (herein “Krishnamurthy”) discloses “Automatic Sorting of Waste”. See Figs. 1-9 and respective portions of the specification. Krishnamurthy further discloses a trash sorting device, comprising: a sorting structure (100), an image acquisition device (camera) and a terminal controller (processor and transceiver), wherein the image acquisition device is configured to acquire a detection image of trash to be sorted; the terminal controller is configured to transmit the detection image, and is further configured to receive a control signal and control the sorting structure according to the control signal (See at least Sects. 0035-0039) and wherein the processor uses data from the camera/image to determine the type of trash and whether it is recycable or non-recycable (See Sect. . 


Claim(s) 11-12 are rejected under 35 U.S.C. 102(a) as being anticipated by Krishnamurthy et al (US-2018/0016096) in view of Geng (CN-105772407). 

Referring to claim 14-15. Krishnamurthy et al (herein “Krishnamurthy”) discloses “Automatic Sorting of Waste”. See Figs. 1-9 and respective portions of the specification. Krishnamurthy further discloses a trash sorting device, comprising: a sorting structure (100), an image acquisition device (camera) and a terminal controller (processor and transceiver), wherein the image acquisition device is configured to acquire a detection . 

Allowable Subject Matter
Claims 4-9, 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653